Exhibit 10.3

 

UNITED THERAPEUTICS SHARE TRACKING AWARDS PLAN

 

TERMS & CONDITIONS

 

1.               Non-Transferability.  This Award may not be transferred in any
manner other than by will or the laws of descent and distribution, and once
vested may be exercised prior to expiration only by the Participant.  If the
Participant dies prior to exercising a vested Award, the Award may be exercised
by the person or persons entitled to do so under Section 9.1 of the Plan.  The
terms of this Award shall be binding upon the executors, administrators, heirs,
successors, and assigns of the Participant.

 

2.               Vesting.  For employees, this Award shall vest in accordance
with the vesting schedule so long as Participant remains employed with the
Company or its subsidiaries.  For members of the Board of Directors of United
Therapeutics, this Award shall vest in accordance with the vesting schedule so
long as the Participant serves as a member of the Board of Directors of the
Company and meets the requirements for the period specified.

 

3.               Form of Payment.  The Appreciation (as that term is defined in
Section 2.2 of the Plan) shall generally be paid to the Participant by Company
check in the next payroll cycle for employees and next accounts payable cycle
for the Board of Directors following the Exercise Date.

 

4.               Withholding.  As a condition to this Award, the Company will
withhold in accordance with applicable law from any cash compensation payable to
Participant any taxes required to be withheld by the Company under federal,
state or local law as a result of Participant’s exercise of this Award.

 

5.               Special Exercise Rights.  Notwithstanding any other provision
in the Plan or this Agreement to the contrary, upon a Change of Control of the
Company (as defined in Section 2.6 of the Plan), the Participant’s death or
Total Disability (as defined in Section 2.19 of the Plan), this Award shall
become fully exercisable.  If so determined by the Compensation Committee of the
Board of Directors, all or a portion of the Award shall be automatically
exercised upon the occurrence of a Change of Control.

 

6.               Method of Exercise

 

a.               Once vested, this Award may only be exercisable by a
Participant who is an employee of the Company or its subsidiaries either (i) at
any time that Participant remains fully employed with United Therapeutics or its
subsidiaries, or (ii) for a period of ninety (90) days following the date of
termination of Participant’s employment with the Company or its subsidiaries. 
For members of the Board of Directors of United Therapeutics, this Award, once
vested, shall be exercisable at any time prior to its expiration.

 

b.              This Award shall be exercisable upon delivery to the Company of
an executed Award Exercise Form (a copy of which is attached hereto).  This
Award shall lapse and shall be without further force and effect if it remains
unexercised by the Participant who is an employee of the Company or its
subsidiaries ninety (90) days following the date of termination of Participant’s
employment with the Company and its subsidiaries.

 

7.               Miscellaneous.  The Participant acknowledges receipt of a copy
of the Plan which is attached hereto, and Participant represents that he or she
is familiar with the terms and provisions thereof.  The Participant hereby
accepts this Award subject to all the terms and provisions of the Plan.  The
Participant hereby agrees to accept as binding, conclusive, and final all
decisions and interpretations of the Board of Directors and, where applicable,
the Compensation Committee of the Board of Directors, upon any questions arising
under the Plan.  In the event of any conflict between the provisions of the Plan
and these Terms & Conditions, the provisions of the Plan shall govern.

 

--------------------------------------------------------------------------------